Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 9, 11, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2014/0078104 A1) in view of Jin (US Pub. No. 2016/0328047 A1).
As to claim 1, Lee shows a touch substrate (Figs. 30 and 37 and paras. 306, 328 and 329), comprising: a base substrate (TSS1, Fig. 37 and para. 315); a first touch electrode layer SP2 on the base substrate and comprising a plurality of first touch electrodes (Figs. 37 and 45A – 45C and paras. 328 – 329); a second touch electrode layer comprising a plurality of first coils (TC2, Figs. 37 and 45A – 45C and paras. 328 – 329); and a third touch electrode layer SP1 comprising a plurality of second coils (Figs. 37 and 45A – 45C and paras. 328 – 329); wherein the third touch electrode layer is insulated from the first touch electrode layer and the second touch electrode layer (via IL-1 and IL-2, Fig. 37 and paras. 328 – 329).
Lee does not show that each of the plurality of first touch electrodes is electrically connected to one of the plurality of first coils.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lee with those of Jin because designing the system in this way allows the device to be applicable to different applications and also to exhibit reduced thickness (para. 82).
As to claim 2, Lee shows that the plurality of first touch electrodes are a plurality of capacitive touch electrodes (para. 345); and the plurality of first coils and the plurality of second coils are a plurality of electromagnetic touch electrodes (para. 339).
As to claim 3, Lee shows that each of the plurality of first coils has an outline shape substantially the same as one of the plurality of first touch electrodes in a display area (Fig. 45A).
As to claim 9, Lee shows a fourth touch electrode layer SP1 comprising a plurality of fourth touch electrodes (Figs. 37 and 45A – 45C and paras. 328 – 329); wherein the third touch electrode layer and the fourth electrode layer are insulated from the first touch electrode layer and the second touch electrode layer (via IL-1 and IL-2, Fig. 37 and paras. 328 – 329).
Lee does not show that each of the plurality of fourth touch electrodes is electrically connected to one of the plurality of second coils.
Jin shows that a plurality of touch electrodes are electrically connected to one of a plurality of coils (para. 53).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Lee with those of Jin because designing the system in this way 
As to claim 11, Lee shows that each of the plurality of second coils has an outline shape substantially the same as one of the plurality of fourth touch electrodes in a display area (Fig. 45A).
As to claim 17, Lee shows an insulating layer between the second touch electrode layer and the third touch electrode layer (Fig. 37 and paras. 328 – 329).
As to claim 19, Lee shows that the plurality of first coils and the plurality of second coils cross over each other, forming a plurality of intersections (Fig. 45A).
As to claim 20, Lee shows a touch control display panel, comprising the touch substrate of claim 1 (Fig. 1 and para. 103).
Allowable Subject Matter
Claims 4 – 8, 10, 12 – 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627